Citation Nr: 9921594	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-26 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether the veteran has submitted a well-grounded claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to May 1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board remanded the case in July 1997 for additional 
development, to include obtaining treatment records which had not 
been previously secured and affording the veteran a VA 
examination by an appropriately qualified physician.  Thereafter, 
the RO accomplished the additional development and returned the 
claims file to the Board.  


FINDING OF FACT

There is no competent medical evidence of record to show that the 
appellant has any additional disability as a result of right hip 
replacements performed by the VA.  


CONCLUSION OF LAW

The claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right hip is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a well-
grounded claim.  See 38 U.S.C.A. 5107(a) (1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  A well-grounded claim requires more than an 
allegation; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-
93 (1993).  As will be explained below, the Board finds that the 
veteran's claim is not well grounded.

Factual Background

In August 1995, the RO received a statement in which the veteran 
claimed entitlement to 38 U.S.C.A. § 1151 benefits because he had 
undergone four hip replacement surgeries at a VA Medical Center 
(VAMC) and was unable to walk independent of a wheelchair, 
crutch, or cane.  

Records show that the veteran was hospitalized at a VA facility 
from December 17, 1973, to January 11, 1974, for bilateral 
avascular necrosis of the femoral heads and underwent a total hip 
replacement, right.  It was noted that the veteran had been 
symptomatic on the right side for four years and had degenerative 
arthritis.  The veteran did quite well postoperatively and his 
laboratory studies remained within normal limits.  He gradually 
ambulated and was independent on crutches at the time of 
discharge with partial weight bearing on the right side.  The 
wound healed with no problems.  

A Hospital Summary, dated from March 18 to April 18, 1974, 
indicates that in April 1974, the veteran underwent a muscle 
pedicle graft of the left hip.  It was noted that the veteran had 
been previously treated in the hospital for a right total hip 
replacement due to aseptic necrosis of the hip.  The etiology of 
the aseptic necrosis was apparently steroid treatment for 
psoriasis.  The right total hip replacement was completely healed 
and his right hip was pain free.

A Hospital Summary reflects that the veteran was hospitalized 
from May 16 to July 19, 1976, for a total right hip replacement 
due to a loose prosthesis.  It was reported that the veteran had 
a prior right hip replacement in December 1973 after which he did 
well until approximately January 1976 when he complained of 
increasing pain in the right hip.  In May 1976, the veteran 
collapsed at his job and again complained of pain in his right 
hip.  An arthrogram was performed which revealed a loose 
prosthesis.  Cultures taken at that time did not reveal 
infection.  Upon surgery, the right femoral prosthesis was noted 
to be loose and was replaced by a new Bechtol stem of the same 
type.  Post-operatively, the veteran did well with the exception 
of two small stitch abscesses which oozed for several days.  
After the stitches were removed the wound healed without problem.  
Throughout the veteran's hospitalization there was no evidence of 
deep infection.  The veteran was discharged on crutches with non-
weight bearing on the right.

VA medical treatment records, dated from December 1973 to August 
1976, show that the veteran was referred to physical therapy 
(post total hip replacement program) in December 1973.  Upon 
discharge in January 1974, it was recommended that the veteran 
undergo physical therapy two to three times per week.  An August 
1976 treatment report notes that the veteran was two months 
status post total hip replacement on the right for loosening of 
the prosthesis.  The veteran complained of right hip pain with 
each step.  X-ray testing at this time revealed that, since the 
previous examination, two of the three wire loops relating to the 
greater trochanter had opened and the greater trochanteric 
fracture fragment appeared to have migrated somewhat laterally.  
In September 1976, the veteran continued to complain of right hip 
and groin pain, especially with weight bearing.  It was noted 
that the veteran walked with a stiff and antalgic gait.

An October 1976 private treatment report notes that the veteran 
underwent a right total hip replacement in 1973 and a "right hip 
redo because of a presumably loose femoral prosthesis" in June 
1976.  In June 1976, the femoral trochanter was replaced by wires 
which broke shortly after the operation.  The veteran complained 
that he experienced more right hip pain than ever and was seeking 
reconsultation because he had been advised to have the acetabula 
portion of his total hip redone.  X-ray studies of the hip showed 
a nonunion and broken wires of the greater trochanter and some 
lucency around the acetabular component of the total hip.  The 
impression was nonunion greater trochanter and possibly loose 
acetabular component of right total hip.  

The veteran was hospitalized by the VA from November 19 to 
December 3, 1985, for failed right total hip replacement.  The 
Discharge Summary notes that he was status post right total hip 
replacement in 1973 and revision right total hip replacement in 
1976.  It was also noted that the veteran had suffered a right 
trochanteric nonunion which progressed to fibrous union and he 
had been ambulating with occasional use of crutches and a cane 
since 1975.  The veteran underwent a revision right total hip 
replacement, he was maintained in ICU (intensive care unit) 
overnight, and did extremely well postoperatively.  The veteran 
was begun on physical therapy on the third postoperative day and 
progressed quite rapidly, to the point where he was ambulating 
touch-down weight bearing at the time of discharge.  There were 
no postoperative complications.

In February 1986, the veteran was hospitalized by the VA for a 
one week history of fevers and right hip pain, which had 
increased.  The diagnosis on admission was "rule out infected 
right total hip replacement."  Laboratory testing revealed no 
evidence of infection of the right hip prosthesis.  

VA outpatient treatment records, dated from January 1989 to 
August 1990, include a January 1989 report which notes the 
veteran's complaints of occasional groin and thigh pain.  X-ray 
examination at this time revealed evidence of replacement 
arthroplasty of the right hip joint.  The position and stem of 
the prosthesis were satisfactory.  X-ray testing of the right hip 
in March 1990 demonstrated that the position of the prosthesis 
was good.  The conclusion was status post total hip replacement.  

A May 1995 VA outpatient treatment reports notes that the veteran 
had a vague history of right lower extremity "virus" affecting 
the muscles, intermittent.  It was also noted that the veteran 
had a loosening of the acetabulum, no groin pain, and a stable 
stem which was doing well clinically.  The assessment/plan was 
that the veteran would likely need revision of the acetabulum 
eventually.

In a statement received at the RO in December 1995, the veteran 
claimed that his first revision, in July 1976, "was not 
successful or did not allow partial weight bearing and upon 
returning to clinic three weeks later [he] was told to put 100% 
weight - [his] trochanteric wires fractured and greater 
trochanter was nonunion."  He stated that this went on for nine 
years with a loose osteotomy at least three or four times a year 
and, in 1985, the pain became unbearable.  The veteran further 
claimed that the November 1985 revision was very difficult for 
both the surgeons and the patient.  He stated that the physicians 
should have use a "fixed acetabulum" instead of the "micro 
ring type that has been loose for the past nine years."  The 
veteran claimed that this surgery caused a "virus" that 
paralyzed his right leg muscles from hip to toe.

In February 1996, the veteran submitted a copy of the May 16 to 
July 19, 1976, Hospital Summary and commented that he was sent 
home "without therapy - no weight bearing."  He further stated 
that he was sent home with doctor's orders to stay non weight 
bearing until his clinical appointment in three weeks.  The 
veteran claimed that he should have been sent to physical therapy 
for gradual weight bearing.  He stated that the physician used 
very poor judgment, causing him to become a cripple.

At the veteran's RO hearing in September 1996, the veteran's 
representative summarized that the veteran had undergone a right 
total hip replacement in December 1973, he did well until January 
1976, and a second total hip replacement was performed in June 
1976.  Transcript (Tr.) at 1.  The representative stated that, at 
this point, the VA was post surgically derelict in not following 
standard procedures for a total hip replacement.  Id.  
Specifically, the representative stated that, about 35 days after 
the surgery, the veteran was discharged without any weight 
bearing or physiotherapy on the right hip.  Tr. at 2.  Upon 
returning to the hospital clinic 56 days post surgery, the 
physician ordered the veteran to walk without the aid of crutches 
and to apply full weight bearing to the right hip.  Id.  As a 
consequence, the veteran suffered a terrible pain in the 
trochanter area and X-ray studies showed that two stainless steel 
trochanteric wires were broken and the greater right trochanter 
was loose and appeared to have migrated left bilaterally.  Id.  
The representative stated that this left the veteran a cripple, 
totally dependent on the use of a cane, crutches, and a 
wheelchair to get around.  Id.  The veteran testified that, 
normally "after total hip replacement and the non-union and the 
rewiring of the great trochanter," a patient has got to go to 
physiotherapy and gradually have weight bearing.  Id.  However, 
the veteran claimed that, after his second total right hip 
replacement, he was not sent to physical therapy until after his 
wires were broken and the bone had already separated.  Tr. at 3.  
The veteran further claimed that another factor which "went 
wrong" with the second surgery is that the wires which were used 
in the 1973 surgery were used again in the 1976 surgery and, 
naturally, twisting and untwisting weakens the wire.  Tr. at 4 
and 5.  The veteran testified that these suspicions of error in 
VA treatment had not been verified by a physician.  Tr. at 5.  He 
stated that he was an experienced crutch-walker and had not 
fallen or injured his leg after the 1976 operation.  Tr. at 6.  
The veteran stated that the pain got so bad that he pleaded for 
another operation, which was performed in 1985.  Tr. at 8.  
Although the veteran reported that the 1985 surgery was 
successful, he stated that he had to undergo another surgery to 
the upper components because his right leg had migrated one inch.  
Tr. at 8 and 9.

Report of VA X-ray studies, dated from June 1992 to September 
1996, included findings of loose prosthesis and broken wires 
around the greater trochanter region.

In an October 1996 letter, the veteran stated that the "micro 
ring" acetabulum had migrated to his pelvis and must be 
replaced.  He added that a physician had stated that they had 
used over 100 of these "micro rings" and all had failed.

In a May 1997 letter, the veteran asserted essentially the same 
arguments which had been previously submitted and stated that he 
"obtained this information from a physical therapist, a doctor, 
and books" that he had read.  However, the veteran did not 
identify the physical therapist or doctor from whom he obtained 
this information.

A VA Discharge Summary shows that the veteran was hospitalized 
from February 25 to March 3, 1997, and a revision of the right 
total hip arthroplasty was performed.  He complained of worsening 
of right hip pain in the last five years and stated that he was 
unable to bear weight secondary to pain, clicking, and 
instability.  X-ray testing revealed loosening of the right 
acetabular cup with continued bone loss. 

In October 1997, the Social Security Administration furnished 
medical records used in making a determination on the veteran's 
claim of entitlement to Social Security disability benefits.  
These records include copies of VA outpatient and hospitalization 
reports, dated from May 1973 to August 1988, as well as reports 
of medical examinations requested by the Social Security 
Administration.  Specifically, these records include the VA 
hospitalization records associated with the veteran's hip 
surgeries and subsequent VA follow-up treatment and physical 
therapy reports for this extremity.  These records also include 
reports of right hip examinations, which contain the veteran's 
complaints of right hip pain, in connection with his Social 
Security disability benefits claim.

In a March 1998 statement, the veteran reported that the surgery 
(total hip acetabulum) which had been performed in February 1997 
had loosened and his option was further surgery.

Upon VA orthopedic examination in June 1998, the examiner noted 
that the veteran had a total hip replacement arthroplasty in 
October 1973.  The veteran stated that, after his June 16, 1976, 
revision of right total hip replacement, he continued to have 
pain and had to rely on the use of a wheelchair and crutches for 
about 9 years.  Thereafter, he had revision of the right total 
hip in November 1985, and did well for about one year until the 
pain "re-zoned" and the cup was noted to be loose and migrating 
out of position.  The veteran also reported that he had paralysis 
of the right leg for about three years, said to be due to a 
virus, after the 1985 surgery.  The examiner noted that the 
veteran had revision, again, of the acetabular portion of the 
right total hip in February 1997.  This worked out well for a 
year and then the veteran had right groin pain.  New X-rays 
showed lucencies about the cup, indicating loosening, and the 
veteran stated that he might need another revision of the right 
hip.  The examiner stated that the submitted medical records, 
covering the operations up to 1985, were reviewed and the 
operative reports were carefully inspected.  The diagnosis was 
failed right total hip replacement arthroplasty.  The examiner 
also provided the following comment:

This veteran continues to have disability attributable 
to right hip replacements, performed by the VA in 
1974, 1976, 1985, and 1997.  The problems he has had 
of loosening of the components of the prostheses are 
not unusual and are an expected complication of this 
type of surgery.  The breaking of trochanteric wires, 
which has been noted in various reports is also an 
expected complication to this type of surgery.  

I do not find that there is any additional disability 
attributable to VA treatment.  He has had good 
management of the hip problem, though unfortunately he 
has had problems with loosening of the components.  
According to his history he is possibly looking at 
another revision for the right hip.  



Pertinent Law and Regulations

Disability Under 38 U.S.C.A. § 1151:  As amended, 38 C.F.R. § 
3.358(a) provides that compensation is payable, under 38 U.S.C.A. 
§ 1151 as if service-connected, where there is additional 
disability resulting from a disease or injury or an aggravation 
of an existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment, or examination.

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment,...and not the result of 
such veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability..., disability or 
death compensation...shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

Under 38 C.F.R. § 3.358(b) in determining that additional 
disability exists, the following considerations will govern:

(1)  The veteran's physical condition 
immediately prior to the disease or injury 
on which the claim for compensation is 
based will be compared with the subsequent 
physical condition resulting from the 
disease or injury, each body part involved 
being considered separately.

(ii)  As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or 
injury will be the condition which the 
specific medical or surgical treatment 
was designed to relieve.

(2)  Compensation will not be payable under 
38 U.S.C. 1151 for the continuance or 
natural progress of disease or injuries for 
which the training, or hospitalization, 
etc., was authorized.

Under 38 C.F.R. § 3.358(c) in determining whether such additional 
disability resulted from a disease or an injury or an aggravation 
of an existing disease or injury suffered as a result of 
training, hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It will be necessary to show that the 
additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as the 
result of training, hospitalization, 
medical or surgical treatment, or 
examination.

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical or examination properly 
administered with the express or implied 
consent of the veteran, or, in appropriate 
cases, the veteran's representative.

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
the United States Court of Appeals for Veterans Claims (Court) 
invalidated the negligence provision in 38 C.F.R. § 3.358(c)(3), 
a section of the regulation implementing 38 U.S.C.A. § 1151 
(formerly § 351), on the grounds that that section of the 
regulation, which included an element of fault, did not properly 
implement the statute.  Subsequently, the Court's Gardner 
decision was affirmed by the United States Court of Appeals for 
the Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993), and, thereafter, appealed to the 
United States Supreme Court (Supreme Court).  On December 12, 
1994, the Supreme Court issued its decision in Gardner, affirming 
the decisions of the Court of Veterans Appeals and the Court of 
Appeals.  Brown v. Gardner, 115 S. Ct. 552 (1994).

Since the Gardner decision, determinations of disability under § 
1151 have involved a two-step process.  First the veteran had to 
show additional disability.  Second, the veteran had to show 
causation, i.e., that the additional disability was the result of 
VA treatment.  

More recently, Congress sought to reimpose a component of fault 
to the causation element of § 1151 by passage of the 1997 VA/HUD 
Appropriations Act, section 422(a) of Pub.L. No. 104-204, 110 
Stat. 2926 (1997).  Added to the requirement of an increased 
disability was the requirement that "the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of [VA] in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable . . ."  38 U.S.C.A. § 1151(a)(1) (West 
1991 & Supp. 1997).  Congress specifically limited application of 
the revised provisions of § 1151 to those claims filed on or 
after October 1, 1997.  Accordingly, this is not applicable to 
this claim.

Well Grounded Claims:  An appellant claiming entitlement to VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  See 38 U.S.C.A. § 5107, Boeck v. Brown, 
6 Vet. App. 14 (1993), Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (l992).

If an appellant has not presented a well-grounded claim, then the 
appeal must fail and there is no duty to assist him/her further 
in the development of the claim.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be conclusive to 
be well-grounded, it must be accompanied by evidence.  A claimant 
must submit supporting evidence that justifies a belief by a fair 
and impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992).

The quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-
93 (1993).  Where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including an appellant's testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 38 
U.S.C.A. § 5107(a).  Cartright v. Derwinski, 2 Vet. App. 24 
(1991).

However, where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  Murphy, 
at 81 (1990).  A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay assertions 
of medical causation cannot constitute evidence to render a claim 
well grounded under section 5107(a).

It has also been determined that a well-grounded claim requires 
three elements: (1) medical evidence of a current disability; (2) 
lay or medical evidence of a disease or injury in service; and 
(3) medical evidence of a link between the current disability and 
the in-service injury or disease [or as a result of circumstances 
alleged in the context of 38 U.S.C.A. § 1151].  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran in 
that case sought compensation pursuant to § 1151 for a back 
disability allegedly caused by VA treatment of a nonservice-
connected right knee disability.  He also contended that his left 
knee was injured within a VA vocational rehabilitation program.  
The Court, specifically citing to Gardner, found that the veteran 
had failed to submit any medical evidence that his current left 
knee and spine disabilities resulted from VA surgery or 
treatment.  Contreras, 5 Vet. App. at 495.  The Court, citing 
both Espiritu and Grottveit, found that the veteran's own 
statements were not competent evidence of medical causation.  
Therefore, the claim was not well grounded as a matter of law.  
Id. at 495-496.  The Court stated, in pertinent part:

. . . even accepting his assertions as 
true, he has not submitted any evidence 
that could plausibly establish that those 
incidents caused his current left knee and 
spine disabilities.  Absent such evidence 
of a causal relationship, the veteran has 
not submitted a well-grounded claim, as a 
matter of law, for § 1151 benefits for 
those disabilities.

Contreras, 5 Vet. App. at 496.

Analysis

In this case there is no question that the veteran has had failed 
right total hip replacements and has had to undergo multiple 
revisions of his total right hip replacements.  Moreover, the 
June 1998 VA examination report includes the examiner's comment 
that the veteran continues to have disability attributable to 
right hip replacements.  However, what the veteran has failed to 
present, via competent evidence, is that such right total hip 
replacements resulted in additional disability that currently 
exists.  There is absolutely no competent evidence of record 
showing that the veteran has additional disability attributable 
to VA treatment.  To the contrary, the only evidence speaking to 
the question of a relationship between the total right hip 
replacement surgeries and the veteran's subsequent complaints is 
the opinion, based on a review the veteran's medical records and 
careful inspection of his operative reports, contained in the 
June 1998 report of VA examination.  Specifically, the examiner 
commented that the problems the veteran has had of loosening of 
the components of the prostheses and breaking of the trochanteric 
wires are not unusual and are an expected complication of this 
type of surgery.  Significantly, the examiner stated that he did 
not find that there is any additional disability attributable to 
VA treatment.  There is no competent contradictory opinion 
contained in the present record.  The Board acknowledges the 
veteran's statements that he had obtained information from books; 
however, the record in this case does not establish that the 
veteran possesses a recognized degree of medical knowledge.  
Accordingly, his own opinions as to medical diagnoses and/or 
causation are not competent.  As lay statements, such are not 
sufficient to establish a plausible claim.  Espiritu, 2 Vet. 
App. 492 (1992).  

There is simply no competent evidence in the veteran's extensive 
claims file of additional disability caused by VA treatment.  
Therefore, under the standards established by the Court in both 
Dixon and Contreras, the claim is not well grounded as a matter 
of law.  

The Board recognizes that the Court has held that there is some 
duty to assist the veteran in the completion of an application 
for benefits under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1998) 
even where the claim appears to be not well-grounded where a 
veteran has identified the existence of evidence that could 
plausibly well-ground the claim.  See generally, Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  As discussed above, however, 
the veteran in the instant case has not identified or submitted 
any medical evidence that has not been obtained or considered, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).



ORDER

Compensation under 38 U.S.C.A. § 1151, for additional disability 
as a result of right hip replacements performed by the VA, is 
denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

